Title: To Benjamin Franklin from Charles Le Guen, 7 November 1781
From: Le Guen, Charles
To: Franklin, Benjamin


Monseigneur. xa
Morlaix 7e. Novembre 1781.
Je prend la liberté de vous remettre Copie de la Lettre que jai recüe de Livourne de Mrs. L’Heritier Huigen & Co. par la qu’elle vous vairés que je suis porteur de la Sentence. pieces. &ca; consernant le domagement pour La Cargaison de salaisons du Navire Suedois La Victoire. Capitaine Charles Gustave Berg; conduit En cette Rade. par La Fregatte du Congré Laliance Capne Landais. La sentence portant comme vous vairés à £64000 l.t. Je me suis adressé à Messrs. vos agents à Nantes à cet Effet; sans pouvoir avoir aucune décissions; ces Messrs. sont resolû à mêttre arrest sur les premiers fonds qui se trouveront En France. appartenant au Congré; ce qui causera de grand frais; voulés-vous bien Monseigneur m’honorer d’une réponse. affain de la faire passer à Livourne; Je me feray un vray plaisir de pacifier cette affaire autant qu’il sera possible; N’ayant rien de plus à Cœur que d’obliger Et rendre mes Services au Congré; c’est ce que Je vous prïe d’estre persuadé ainsi que du profond Et Soumis Respect avec le quel J’ay l’honneur destre Monseigneur Vôtre très humble Et très obeissant serviteur.
Charles Le Guen
 
Notation: Charles Guen, 7. Nov. 1781.
